Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

FOURTH AMENDMENT, dated as of May 15, 2009 (this “Fourth Amendment”), among
COOPER-STANDARD HOLDINGS INC., a Delaware corporation (f/k/a CSA Acquisition
Corp.) (“Holdings”), COOPER-STANDARD AUTOMOTIVE INC., an Ohio corporation (the
“U.S. Borrower”), COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, a corporation
organized under the laws of Ontario (the “Canadian Borrower”), COOPER-STANDARD
AUTOMOTIVE INTERNATIONAL HOLDINGS B.V. (f/k/a STEFFENS BEHEER BV), a company
incorporated under the laws of The Netherlands (the “Dutch Borrower”), various
Lenders party to the Credit Agreement referred to below, and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Administrative Agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H :

WHEREAS, Holdings, the U.S. Borrower, the Canadian Borrower, the Dutch Borrower,
various Lenders, the Administrative Agent and certain other Agents have entered
into a Credit Agreement, dated as of December 23, 2004 (as amended, modified
and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”);

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrowers on the terms and conditions set forth in the Credit Agreement;

WHEREAS, Holdings and the Borrowers have requested certain amendments to the
Credit Agreement that would, inter alia, allow the U.S. Borrower and its
Subsidiaries to participate in the Auto Supplier Support Program (as defined
below) established by the U.S. Department of the Treasury on the terms set forth
herein; and

WHEREAS, Holdings, the Borrowers and the Lenders have agreed to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein;

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE 1

Amendments to Credit Agreement

1. The definition of “Asset Sale” appearing in Section 1 of the Credit Agreement
is hereby amended by deleting the text “clauses (i) and (j)” appearing therein
and inserting the text “clauses (i), (j) and (l)” in lieu thereof.

2. The definition of “Consolidated EBITDA” appearing in Section 1 of the Credit
Agreement is hereby amended by (i) deleting the text “with Permitted
Securitizations” appearing in said definition and inserting the text “with
Permitted Securitizations and Auto Supplier Support Transactions” in lieu
thereof and (ii) deleting the text “any Permitted Securitization” appearing in
said definition and inserting the text “any Permitted Securitization and any
Auto Supplier Support Transaction” in lieu thereof.

 

-1-



--------------------------------------------------------------------------------

3. The definition of “Permitted Securitization” appearing in Section 1 of the
Credit Agreement is hereby amended by inserting the following sentence at the
end of said definition:

“Notwithstanding the foregoing, in no event shall any Auto Supplier Support
Transaction constitute (or qualify as) a “Permitted Securitization”.

4. Section 1 of the Credit Agreement is hereby further amended by adding the
following terms in proper alphabetical order:

“Auto Supplier Support Program” shall mean the Auto Supplier Support Program
established by the United States Department of the Treasury pursuant to the
authority granted to it by and under the Emergency Economic Stabilization Act of
2008 (Pub. L. 110-343, enacted October 1, 2008), as in effect on the Fourth
Amendment Effective Date and without regard to any modifications thereto, unless
the same are not adverse to the interests of the U.S. Borrower, any of its
Subsidiaries or the Lenders in any material respect.

“Auto Supplier Support Program Credit Agreement” shall mean each of (i) the
Credit Agreement, dated as of April 3, 2009, by and between GM Supplier
Receivables, LLC, a Delaware limited liability company, and the United States
Department of the Treasury, (ii) the Credit Agreement, dated as of April 7,
2009, by and between Chrysler Receivables SPV LLC, a Delaware limited liability
company, and the United States Department of the Treasury and (iii) any other
credit agreement or other agreement pursuant to which the United States
Department of the Treasury (or other United States governmental agency
designated by it pursuant to the Auto Supplier Support Program) shall provide
extensions of credit to a Program SPV pursuant to the Auto Supplier Support
Program substantially in the form of the Credit Agreement described in preceding
clauses (i) and (ii), in each case as in effect on the Fourth Amendment
Effective Date (or, in the case of an agreement referred to in clause (iii), the
date of execution and delivery thereof) and without regard to any amendment,
modification or waiver of the terms thereof, unless the same is not adverse to
the interests of the U.S. Borrower, any of its Subsidiaries or the Lenders in
any material respect.

“Auto Supplier Support Transactions” shall mean each Permitted Credit Protection
Transaction and each Permitted Quick Pay Sale.

“Fourth Amendment” shall mean the Fourth Amendment to this Agreement, dated as
of May 15, 2009.

“Fourth Amendment Effective Date” shall have the meaning provided in the Fourth
Amendment.

“Other Auto Supplier Support Program Requirements” shall mean, as to any sale of
Receivables and Related Assets by the U.S. Borrower or any of its Subsidiaries
to a Program SPV pursuant to an Auto Supplier Support Transaction, (i) the
applicable Program SPV shall be party to an Auto Supplier Support Program Credit
Agreement (which shall be in full force and effect), (ii) no “Default” or “Event
of Default” under, and as defined, in the Auto Supplier Support Program Credit
Agreement to which such

 

-2-



--------------------------------------------------------------------------------

Program SPV is a party shall have occurred and be continuing, (iii) the
Receivables and Related Assets so sold shall constitute “Eligible Receivables”
(as defined in the Auto Supplier Support Program Credit Agreement to which such
Program SPV is a party), (iv) the sale of such Receivables and Related Assets
shall be made in accordance with the relevant Supplier Purchase Agreement (as
defined in the Auto Supplier Support Program Credit Agreement to which such
Program SPV is a party) and (v) the U.S. Borrower or its relevant Subsidiary
shall not be an “Ineligible Supplier” (as defined in the Auto Supplier Support
Program Credit Agreement to which such Program SPV is a party).

“Permitted Credit Protection Transaction” shall mean any transaction or series
of transactions entered into by the U.S. Borrower or any of its Subsidiaries in
connection with the Auto Supplier Support Program pursuant to which it sells
Receivables payable by any Qualifying OEM and all Related Assets to a Program
SPV established by such Qualifying OEM in exchange for a “payment right” from
such Program SPV in an amount equal to the face amount of the Receivables so
sold less any discount; provided that (1) the discount shall not exceed 2% of
the face amount of the Receivables so sold, (2) no other commissions, fees or
charges shall be payable by the U.S. Borrower or any of its Subsidiaries in
connection with any such transaction, (3) such “payment right” shall be due and
payable by the SPV Subsidiary to the U.S. Borrower or its applicable Subsidiary
on the same date the payment on the related Receivable so sold is due from the
Qualifying OEM (or, if earlier, two business days prior to the maturity date of
the Auto Supplier Support Program Credit Agreement to which such Program SPV is
a party) and (4) at the time of such sale, the Other Auto Supplier Support
Program Requirements are satisfied.

“Permitted Quick Pay Sale” shall mean any transaction or series of transactions
entered into by the U.S. Borrower or any of its Subsidiaries in connection with
the Auto Supplier Support Program pursuant to which it sells Receivables payable
by any Qualifying OEM and all Related Assets to a Program SPV established by
such Qualifying OEM in exchange for cash consideration (payable not later than 4
business days following such sale) in an amount equal to the face amount of the
Receivables so sold less any discount; provided that (1) the discount shall not
exceed 3% of the face amount of the Receivables so sold, (2) no other
commissions, fees or charges shall be payable by the U.S. Borrower or any of its
Subsidiaries in connection with any such transaction, (3) the sum of the face
amount of the Receivables sold pursuant to such sale, when added to the
aggregate face amount of all other Receivables previously sold pursuant to
transactions intended to qualify as “Permitted Quick Pay Sales” pursuant to this
definition (including, without limitation, any Receivables sold to a Program SPV
prior to the Fourth Amendment Effective Date which were originally justified
under Section 10.05(k) and required retroactively to be justified as a
“Permitted Quick Pay Sale” pursuant to the third proviso appearing in
Section 10.05(k)) shall not exceed $60,000,000 in the aggregate, (4) such sale
occurs on or prior to the 90th day following the Fourth Amendment Effective
Date, and (5) at the time of such sale, the Other Auto Supplier Support Program
Requirements are satisfied.

“Program SPV” shall mean (i) GM Supplier Receivables, LLC, a Delaware limited
liability company, (ii) Chrysler Receivables SPV LLC, a Delaware limited
liability company and (iii) any other special purpose, bankruptcy remote,
vehicle established by a Qualifying OEM in connection with an Auto Supplier
Support Program.

 

-3-



--------------------------------------------------------------------------------

“Qualifying OEM” shall mean any original equipment manufacturer taking part in
the Auto Supplier Support Program, including, without limitation, General Motors
Corporation, a Delaware corporation, and Chrysler, LLC, a Delaware limited
liability company.

5. Section 9.01(c) of the Credit Agreement is hereby amended by (i) deleting the
text “and (B)” appearing in clause (ii) thereof and inserting the following text
in lieu thereof:

“(B) detailed information regarding the utilization of the baskets described in
Sections 10.01(a)(ii), 10.01(a)(iii), 10.01(a)(vi), 10.01(a)(vii),
10.01(a)(viii), 10.01(a)(xiii), 10.01(a)(xv), 10.01(a)(xviii), 10.01(a)(xix),
10.01(a)(xx), 10.02(a)(xiii), 10.04(a), 10.04(d), 10.04(e), 10.04(j), 10.04(q),
10.04(r), 10.05(b), 10.05(i), 10.05(j), 10.05(k), 10.06, 10.08(a),
10.08(b)(iv)(I), 10.09 and 10.14(a) of this Agreement, in each case as of the
last day of the Fiscal Quarter or Fiscal Year, as the case may be, then last
ended and (C)”,

and (ii) inserting the text “, Retained Excess Cash Flow,” immediately following
the text “Adjusted Excess Cash Flow” appearing in clause (ii) thereof.

6. Section 10.02 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (xiv) of said Section, (ii) deleting the period
(“.”) at the end of clause (xv) of said Section and inserting the text “; and”
in lieu thereof and (iii) inserting the following new clause (xvi) at the end of
said Section:

“(xvi) sales of Receivables and Related Assets pursuant to, and Liens existing
or deemed to exist in connection with, Auto Supplier Support Transactions.”.

7. Section 10.04 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (r) of said Section, (ii) deleting the period
(“.”) at the end of clause (s) of said Section and inserting the text “; and” in
lieu thereof and (iii) inserting the following new clause (t) at the end of said
Section:

“(t) any Investment which may be deemed to exist as a result of the consummation
of any Auto Supplier Support Transaction”.

8. Section 10.05 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (j) of said Section, (ii) deleting the comma at
the end of clause (k) of said Section and inserting the following new in lieu
thereof:

“; provided, further, however, that on and after the Fourth Amendment Effective
Date, (i) no sales of Receivables and Related Assets pursuant to any Auto
Supplier Support Program (or any similar securitization program) shall be
permitted to be made in reliance on this clause (k) and (ii) any such sales
pursuant to any Auto Supplier Support Program made prior to the Fourth Amendment
Effective Date in reliance on this clause (k) shall be “reclassified” and
justified solely as “Permitted Quick Pay Sales” in accordance with the

 

-4-



--------------------------------------------------------------------------------

definition thereof and Section 10.05(l) (whereupon, the utilization of the
$25,000,000 and $50,000,000 basket amounts specified above in this clause
(k) shall be determined without regard to such sales made prior to the Fourth
Amendment Effective Date); and”,

(iii) inserting the following new clause (l) immediately following clause (k) of
said Section:

“(l) sales of Receivables and Related Assets pursuant to Auto Supplier Support
Transactions,”,

and (iv) deleting the text “(other than those permitted by paragraphs (b), (f),
(h) (to the extent relating to cross-licensing), (i) and (j) above)” appearing
in clause (ii) of the penultimate proviso appearing at the end of such Section
and inserting the text “(other than those permitted by paragraphs (b), (f),
(h) (to the extent relating to cross-licensing), (i), (j) and (l) (to the extent
relating to Permitted Credit Protection Transactions) above)” in lieu thereof.

9. Section 10.10 of the Credit Agreement is hereby amended by deleting clauses
(v) and (vi) of the proviso therein and inserting the following new clauses
(v) and (vi) in lieu thereof:

“(v) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Permitted Securitizations or Auto Supplier
Support Transactions permitted by this Agreement if such restrictions or
conditions apply only to the Receivables and the Related Assets that are the
subject of the Permitted Securitization or Auto Supplier Support Transaction, as
the case may be, and neither clause (a) nor clause (b) of the foregoing shall
apply to restrictions or conditions imposed on any SPE Subsidiary in connection
with any Permitted Securitization, (vi) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement (other than in respect of a Permitted
Securitization or Auto Supplier Support Transaction) if such restrictions or
conditions apply only to the property or assets securing such Indebtedness”.

10. Section 12.11(b) of the Credit Agreement is hereby amended by (i) inserting
the following new sentence immediately following the first sentence thereof:

“The Lenders hereby authorize (i) the Collateral Agent to release (or
subordinate) any Lien granted to or held by the Collateral Agent upon any
Collateral consisting of Receivables or Related Assets sold pursuant to any Auto
Supplier Support Transaction and (ii) the Administrative Agent and the
Collateral Agent to consent to any Auto Supplier Support Transaction and enter
into any related documentation required in connection with the Credit Parties’
participation in the Auto Supplier Support Program.”

and (ii) inserting the text “(or subordinate)” immediately following the text
“Collateral Agent’s authority to release” in the second sentence thereof.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 2

Miscellaneous

1. Conditions to Effectiveness. This Fourth Amendment shall become effective on
the date (the “Fourth Amendment Effective Date”) on which:

(a) Amendment. The Administrative Agent shall have received this Fourth
Amendment, executed and delivered by a duly authorized officer of each of
Holdings, each Borrower and the Required Lenders.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement.

(c) Fees and Expenses. The U.S. Borrower shall have paid or caused to be paid to
the Administrative Agent all fees, costs and expenses (including, without
limitation, legal fees and expenses) payable to the Administrative Agent to the
extent then due in connection with the transactions contemplated by this Fourth
Amendment.

2. Representation and Warranties. In order to induce the Lenders to enter into
this Fourth Amendment, Holdings and each of the Borrowers hereby represents and
warrants that (i) no Default or Event of Default exists as of the Fourth
Amendment Effective Date (as defined below), both immediately before and
immediately after giving effect to this Fourth Amendment on such date, and
(ii) all of the representations and warranties contained in the Credit Agreement
and in the other Credit Documents are true and correct in all material respects
on the Fourth Amendment Effective Date, both immediately before and immediately
after giving effect to this Fourth Amendment on such date, with the same effect
as though such representations and warranties had been made on and as of the
Fourth Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).

3. Reaffirmation of Obligations. Holdings and each of the Borrowers acknowledge
and agree that the Credit Agreement (as modified hereby) and each other Credit
Document, and all Obligations and Liens thereunder, are valid and enforceable
against the Credit Parties in every respect and all of the terms and conditions
thereof are legally binding upon the Credit Parties, in each case all without
offset, counterclaims or defenses of any kind.

4. Continuing Effect; No Other Waivers or Amendments. This Fourth Amendment
shall not constitute an amendment or waiver of or consent to any provision of
the Credit Agreement and the other Credit Documents except as expressly stated
herein and shall not be construed as an amendment, waiver or consent to any
action on the part of Holdings, any Borrower or any other Subsidiary of Holdings
that would require an amendment, waiver or consent of the Administrative Agent
or the Lenders except as expressly stated herein. Except as expressly waived
hereby, the provisions of the Credit Agreement and the other Credit Documents
are and shall remain in full force and effect in accordance with their terms.

5. Counterparts. This Fourth Amendment may be executed in any number of separate
counterparts by the parties hereto (including by telecopy or via electronic
mail), each of which counterparts when so executed shall be an original, but all
the counterparts shall together constitute one and the same instrument.

 

-6-



--------------------------------------------------------------------------------

6. Payment of Fees and Expenses. The Borrowers agree to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and
reasonable expenses incurred in connection with this Fourth Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees, charges and
disbursements of counsel to the Administrative Agent.

7. GOVERNING LAW. THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

* * *

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

COOPER-STANDARD HOLDINGS, INC. (f/k/a CSA Acquisition Corp.) By:  

/s/ Glenn Dong

Name:   Glenn Dong Title:   Vice President and Treasurer COOPER-STANDARD
AUTOMOTIVE INC. By:  

/s/ Glenn Dong

Name:   Glenn Dong Title:   Vice President and Treasurer COOPER-STANDARD
AUTOMOTIVE CANADA LIMITED By:  

/s/ Timothy W. Hefferon

Name:   Timothy W. Hefferon Title:   Secretary COOPER-STANDARD AUTOMOTIVE
INTERNATIONAL HOLDINGS B.V. (f/k/a STEFFENS BEHEER BV) By:  

/s/ Timothy W. Hefferon

Name:     Timothy W. Hefferon Title:     Attorney-in-fact



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as a Lender
By:  

/s/ Omayra Laucella

Name:   Omayra Laucella Title:   Vice President By:  

/s/ Evelyn Thierry

Name:     Evelyn Thierry Title:     Vice President